





Exhibit 10.1







Amendment to Amended and Restated

Employment Agreement







THIS AMENDMENT, dated as of December 18, 2009, is to the Amended and Restated
Employment Agreement dated as of June 17, 2008 (the “Employment Agreement”) by
and between Peoples State Bank, Wausau, Wisconsin (the “Bank”) and Peter W.
Knitt (“Mr. Knitt”).  All capitalized terms used herein which are not otherwise
defined have the same meaning as in the Employment Agreement.




WITNESSETH:




WHEREAS, the Employment Agreement contains a definition of Change of Control
that erroneously differs from the Change of Control definition contain in an
Amended and Restated Change of Control Severance Agreement for Mr. Heier entered
into on the same date as the Employment Agreement; and




WHEREAS, the Employment Agreement also contains a definition of Change of
Control that differs from the Change of Control definition used in the
Restricted Stock Agreements of PSB Holdings, Inc., the parent company of the
Bank.




NOW, THEREFORE, in consideration of the respective agreements of the parties
contained herein, it is agreed as follows:




1.

New Paragraph 8(e)(iii).  Paragraph 8(e)(iii) of the Employment Agreement is
deleted in its entirety, and the following is substituted therefore:




(iii)  the occurrence of a transaction resulting in the acquisition of PSB or
the Bank by an entity other than PSB or a 50% or more owned subsidiary of PSB
through purchase of assets, or by merger, consolidation or otherwise, except in
the case of a transaction pursuant to which, immediately after the transaction,
PSB’s shareholders immediately prior to the transaction, either directly or
indirectly, own at least 60% of the combined voting power of the surviving
entity’s then outstanding securities with respect to the election of the
directors of such entity in roughly the same proportions as prior to the
transaction; or




2.

Full Force and Effect.  As amended by this Amendment, the Employment Agreement
remains in full force and effect.




IN WITNESS WHEREOF, the Bank and Mr. Knitt have caused this Amendment to be
executed as of the date first written above.




PEOPLES STATE BANK







By:  PATRICK L. CROOKS

PETER W. KNITT

        Patrick L. Crooks

Peter W. Knitt

        Chairman of the Board









